Exhibit 10.1

EXECUTION VERSION

TERM LOAN CREDIT AGREEMENT

Dated as of May 15, 2020

among

INTERNATIONAL FLAVORS & FRAGRANCES INC.

as Company

CHINA CONSTRUCTION BANK CORPORATION, NEW YORK BRANCH

and

THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO

as Lenders

and

CHINA CONSTRUCTION BANK CORPORATION, NEW YORK BRANCH

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article 1

     

DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01.

   Certain Defined Terms      1  

Section 1.02.

   Computation of Time Periods      22  

Section 1.03.

   Accounting Terms      22  

Section 1.04.

   Pro Forma Calculations      22  

Section 1.05.

   Divisions      22  

Section 1.06.

   Benchmark Replacement      23  

Article 2

     

AMOUNTS AND TERMS OF THE ADVANCES

     23  

Section 2.01.

   The Advances      23  

Section 2.02.

   Making the Advances      23  

Section 2.03.

   [Reserved]      24  

Section 2.04.

   Fees      24  

Section 2.05.

   Termination or Reduction of the Commitments      25  

Section 2.06.

   Repayment of Advances      26  

Section 2.07.

   Interest on Advances      26  

Section 2.08.

   Interest Rate Determination      26  

Section 2.09.

   Optional Conversion of Advances      27  

Section 2.10.

   Prepayments of Advances      28  

Section 2.11.

   Increased Costs      28  

Section 2.12.

   Illegality      29  

Section 2.13.

   Payments and Computations      30  

Section 2.14.

   Taxes      31  

Section 2.15.

   Sharing of Payments, Etc.      34  

Section 2.16.

   Evidence of Debt      35  

Section 2.17.

   Use of Proceeds      35  

Section 2.18.

   [Reserved]      35  

Section 2.19.

   [Reserved]      35  

Section 2.20.

   Defaulting Lenders      36  

Section 2.21.

   Mitigation Obligations; Replacement of Lenders      37  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 2.22.

   Benchmark Replacement      38  

Article 3

     

CONDITIONS TO EFFECTIVENESS AND LENDING

     39  

Section 3.01.

   Conditions to Effective Date      39  

Section 3.02.

   Conditions to Borrowing on the Closing Date      40  

Section 3.03.

   Determinations Under Section 3.01 and 3.02      40  

Article 4

     

REPRESENTATIONS AND WARRANTIES

     41  

Section 4.01.

   Representations and Warranties of the Company      41  

Article 5

     

COVENANTS OF THE COMPANY

     43  

Section 5.01.

   Affirmative Covenants      43  

Section 5.02.

   Negative Covenants      46  

Section 5.03.

   Financial Covenant      50  

Section 5.04.

   Covenant Modifications      50  

Article 6

     

EVENTS OF DEFAULT

     51  

Section 6.01.

   Events of Default      51  

Article 7

     

[RESERVED]

        53  

Article 8

     

THE AGENT

        53  

Section 8.01.

   Appointment and Authority      53  

Section 8.02.

   Rights as a Lender      53  

Section 8.03.

   Exculpatory Provisions      54  

Section 8.04.

   Reliance by Agent      55  

Section 8.05.

   Delegation of Duties      55  

Section 8.06.

   Resignation of Agent      55  

Section 8.07.

   Non-Reliance on Agent and Other Lenders      56  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Article 9

     

MISCELLANEOUS

     57  

Section 9.01.

   Amendments, Etc.      57  

Section 9.02.

   Notices, Etc.      57  

Section 9.03.

   No Waiver; Remedies      59  

Section 9.04.

   Costs and Expenses      59  

Section 9.05.

   Right of Set-off      61  

Section 9.06.

   Binding Effect      62  

Section 9.07.

   Assignments and Participations      62  

Section 9.08.

   Confidentiality      66  

Section 9.09.

   Certain ERISA Matters      67  

Section 9.10.

   Governing Law; Jurisdiction; Etc.      68  

Section 9.11.

   Execution in Counterparts      69  

Section 9.12.

   [Reserved]      69  

Section 9.13.

   [Reserved]      69  

Section 9.14.

   Acknowledgement and Consent to Bail-In of Affected Financial Institutions   
  69  

Section 9.15.

   Patriot Act Notice      70  

Section 9.16.

   [Reserved]      70  

Section 9.17.

   No Fiduciary Duty      70  

Section 9.18.

   [Reserved]      70  

Section 9.19.

   Waiver of Jury Trial      70  

Section 9.20.

   Acknowledgement Regarding Any Supported QFCs      71  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Schedules

  

Schedule I – Commitments

  

Schedule 5.02(a) – Existing Liens

  

Exhibits

  

Exhibit A – Form of Note

  

Exhibit B – Form of Notice of Borrowing

  

Exhibit C – Form of Assignment and Assumption

  

Exhibits D – Tax Forms

  

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

Dated as of May 15, 2020

INTERNATIONAL FLAVORS & FRAGRANCES INC., a New York corporation (the “Company”),
CHINA CONSTRUCTION BANK CORPORATION, NEW YORK BRANCH and the other lenders from
time to time party hereto (the “Lenders”), and CHINA CONSTRUCTION BANK
CORPORATION, NEW YORK BRANCH, as administrative agent (in such capacity, the
“Agent”), agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“2020 Notes” means the Company’s $300,000,000 Senior Notes due 2020.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Company as part of a Borrowing
pursuant to Section 2.01, and includes a Base Rate Advance or a Eurocurrency
Rate Advance.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” has the meaning specified in the recital of parties.

“Agent’s Account” means the account of the Agent maintained by the Agent as is
designated in writing from time to time by the Agent to the Company and the
Lenders for such purpose.

“Aggregate Required Lenders” means at any time lenders under the Revolving
Credit Agreement (or the applicable Principal Credit Agreement) which at such
time hold commitments and loans thereunder in an aggregate amount which is
greater than 50% of the sum of (x) the then aggregate amount of loans
outstanding and commitments (based on the equivalent in Dollars at such time)
under the Revolving Credit Agreement (or the applicable Principal Credit
Agreement)



--------------------------------------------------------------------------------

at such time and (y) the aggregate amount of the outstanding Advances or (if
none) the outstanding Commitments hereunder at such time; provided that (i) if
any lender shall be a defaulting lender under the Revolving Credit Agreement (or
the applicable Principal Credit Agreement) at such time and pursuant to the
terms of such agreement such lender is excluded from the determination of
“Required Lenders” (or any similar term) thereunder at such time, such lender
shall be excluded from the determination of Aggregate Required Lenders hereunder
and (ii) if any Lender hereunder shall be a Defaulting Lender at such time, such
Lender shall be excluded from the determination of Aggregate Required Lenders.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means as of any date, with respect to any Base Rate Advance
or Eurocurrency Rate Advance, as the case may be, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below under the applicable caption:

 

Public Debt Rating S&P/Moody’s

   Applicable Margin
for Base
Rate Advances     Applicable Margin
for Eurocurrency
Rate Advances  

Level 1
A+ / A1 or above

     0.225 %      1.225 % 

Level 2
A / A2

     0.350 %      1.350 % 

Level 3
A- / A3

     0.475 %      1.475 % 

Level 4
BBB+ / Baa1

     0.600 %      1.600 % 

Level 5
BBB / Baa2

     0.725 %      1.725 % 

Level 6
BBB- / Baa3

     0.975 %      1.975 % 

Level 7
Lower than Level 6

     1.475 %      2.475 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C or any other form approved by the Agent. “Authorization”
means an authorization, consent, approval, resolution, license exemption, filing
or registration (including, without limitation, Environmental Permits).

“Availability Period” means the period commencing on and including September 15,
2020 through (and including) the Commitment Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest per annum from time to time published in the “Money
Rates” section of The Wall Street Journal as being the “Prime Lending Rate” or,
if more than one rate is published as the Prime Lending Rate, then the highest
of such rates (each change in the Prime Lending Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic Business Day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Agent shall choose a reasonably
comparable index or source to use as the basis for the Prime Lending Rate;

(b) 1/2 of one percent per annum above the Federal Funds Rate; and

(c) the ICE Benchmark Administration Settlement Rate applicable to Dollars for a
period of one month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt,
the One Month LIBOR for any day shall be based on the LIBOR Screen Rate at
approximately 11:00 A.M. London time on such day); provided that if One Month
LIBOR shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

3



--------------------------------------------------------------------------------

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Company giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Screen Rate for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Agent and the Company giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Screen Rate with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent and the Company decide may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides (in consultation with the Company) is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR Screen Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBOR Screen Rate permanently or
indefinitely ceases to provide the LIBOR Screen Rate; or (2) in the case of
clause (3) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Screen Rate: (1) a public statement
or publication of information by or on behalf of the administrator of the LIBOR
Screen Rate announcing that such administrator has ceased or will cease to
provide the LIBOR Screen Rate, permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the LIBOR Screen Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBOR Screen Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the LIBOR

 

4



--------------------------------------------------------------------------------

Screen Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Screen Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBOR Screen Rate, which
states that the administrator of the LIBOR Screen Rate has ceased or will cease
to provide the LIBOR Screen Rate permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the LIBOR Screen Rate; or (3) a public statement
or publication of information by the regulatory supervisor for the administrator
of the LIBOR Screen Rate announcing that the LIBOR Screen Rate is no longer
representative and such circumstances are unlikely to be temporary.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, and, in each case, consented to by the Company
in writing (such consent not to be unreasonably withheld or delayed), and
notified to the Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR
Screen Rate and solely to the extent that the LIBOR Screen Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Screen Rate for all purposes hereunder in
accordance with Section 2.22 and (y) ending at the time that a Benchmark
Replacement has replaced the LIBOR Screen Rate for all purposes hereunder
pursuant to Section 2.22.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrowing” means Advances of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Advances, as to which a single
Interest Period is in effect.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in New
York City.

 

5



--------------------------------------------------------------------------------

“Cash” means, at any time, cash as defined in the Audit and Accounting Guides
issued by the American Institute of Certified Public Accountants of the United
States of America (as amended from time to time) which includes as at the date
of this Agreement currency on hand, demand deposits with financial institutions
and other similar deposit accounts.

“Cash Equivalents” means, at any time, cash equivalents as defined in the Audit
and Accounting Guides issued by the American Institute of Certified Public
Accountants of the United States of America (as amended from time to time) which
includes as at the date of this Agreement short term instruments having not more
than three months to final maturity and highly liquid instruments readily
convertible to known amounts of cash.

“CCB” means China Construction Bank Corporation, New York Branch.

“Change in Law” means the occurrence, after the date of this Agreement, or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Closing Date” means the date during the Availability Period on which the
conditions precedent set forth in Section 3.02 have been satisfied (or waived in
accordance with Section 9.01).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means as to any Lender the amount set forth opposite such Lender’s
name on Schedule I hereto as such Lender’s “Commitment”, as such amount may be
reduced pursuant to Section 2.05. As of the Effective Date, the aggregate
Commitments of all of the Lenders is $200,000,000.

“Commitment Termination Date” means September 25, 2020.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet of the
Company and its Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom: (i) all current liabilities,
including current maturities of long-term debt and of obligations under capital
leases; and (ii) the total of the net book values of all assets of the Company
and its Subsidiaries, properly classified as intangible assets under U.S.
generally accepted accounting principles (including goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets).

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Covenant Amendment” has the meaning specified in Section 5.04.

“Debt” of any Person means, without duplication: (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of assets or services (other than trade payables incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to assets acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
assets), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP (subject to the provisions of
Section 1.03) recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (g) the net obligations of such Person in respect
of Hedge Agreements, (h) receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis), (i)
[reserved], (j) any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing,
(k) all Debt of others referred to in paragraphs (a) through (j) above or
paragraph (l) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) assets, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for assets or services irrespective of
whether such assets are received or such services are rendered) or (4) otherwise
to assure a creditor against loss, and (l) all Debt referred to in paragraphs
(a) through (k) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on assets
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt. “Debt for Borrowed Money” of a person means all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such person other than any amounts which would be classified as
indebtedness, in accordance with GAAP, which arise under any Hedge Agreements.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

7



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (iii) any Lender that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
two or more Business Days after written request of the Agent or the Company,
failed to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Company’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company; provided that, for
the avoidance of doubt, a Lender shall not be a Defaulting Lender solely by
virtue of (1) the control, ownership or acquisition of any equity interest in
that Lender or any direct or indirect Parent Company thereof by a Governmental
Authority or instrumentality thereof or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality thereof under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, so long as, in the case of clause (1) and clause (2), such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.20(c)) upon notification of such determination by the Agent to the
Company, and the Lenders.

 

8



--------------------------------------------------------------------------------

“Disclosure Documents” means the Company’s annual reports on Form 10-K, the
Company’s quarterly reports on Form 10-Q and the Company’s current reports on
Form 8-K filed with the Securities and Exchange Commission filed or furnished
with the SEC prior to the Effective Date.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, its office set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Domestic Lending Office) or such other office as such
Lender may hereafter designate as its Domestic Lending Office by notice to the
Company and the Agent.

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Agent or (ii) a notification by the Required Lenders to the Agent (with a copy
to the Company) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.22 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Screen Rate, and (2) (i) the election by the
Agent with the written consent of the Company (such consent not to be
unreasonably withheld or delayed) or (ii) the election by the Required Lenders
with the written consent of the Company (such consent not to be unreasonably
withheld or delayed) to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Agent and the Company of written notice of
such election to the Lenders or by the Required Lenders and the Company of
written notice of such election to the Agent.

“EBITDA” of a Person means, for any Relevant Period, net income (or net loss)
plus the sum of: (a) interest expense; (b) income tax expense; (c) depreciation
expense; (d) amortization expense and all other non-cash charges;
(e) extraordinary or unusual losses deducted in calculating net income less
extraordinary or unusual gains added in calculating net income, (f) all
non-recurring non-cash expenses and charges, (g) any non-cash gains or losses
from asset sales, (h) non-cash purchase accounting adjustments, (i) customary
costs and expenses incurred in connection with the transactions contemplated by
the Loan Documents, (j) non-cash stock-based compensation expense for such
period, (k) other expenses reducing such net income which do not represent a
cash item in such period or any future period less all non-cash items increasing
net income which do not represent a cash item in such period or any future
period, and (l) costs and expenses incurred in connection with the Palate
Transactions and the Neptune Transactions and customary costs and expenses
incurred in connection with acquisitions, investments, issuances of equity and
incurrence of indebtedness to the extent any such transaction is not prohibited
by this Agreement, in each case determined in accordance with GAAP for the
Relevant Period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

9



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 9.01).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority or third party for enforcement, cleanup, removal, response,
remedial or other actions or damages and (b) by any governmental or regulatory
authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law
(including common law), ordinance, rule, regulation, code, order, judgment,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412 of the Code with respect to a

 

10



--------------------------------------------------------------------------------

Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a “substantial employer,” as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Lending Office” means, with respect to any Lender, its office,
branch or Affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Eurocurrency Lending Office) or such other office, branch or Affiliate as such
Lender may hereafter designate as its Eurocurrency Lending Office by notice to
the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing (a) an interest rate per annum
appearing on the LIBOR Screen Rate as of approximately 11:00 A.M. (London time)
on the date two Business Days before the first day of such Interest Period as
the rate for Dollar deposits having a term comparable to such Interest Period by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period; provided that if the Eurocurrency Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

 

11



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise and similar Taxes, and branch profits Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Advance or Commitment (other than pursuant to an
assignment request by the Company under Section 2.21(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and
(d) any withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent; provided
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means the fee letter in respect of the unsecured term loan facility
contemplated by this Agreement, dated as of the date hereof, between the Company
and CCB.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

12



--------------------------------------------------------------------------------

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials,
wastes or substances designated, classified or regulated as hazardous or toxic
or as a pollutant or contaminant, or which can form the basis for liability,
under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Icon Debt Assumption” means the assumption by the Company of the obligations of
Neptune under with respect to the Neptune Debt, including that certain Term Loan
Agreement, dated as of January 17, 2020, by and among Neptune, the lenders party
thereto from time to time and Morgan Stanley Senior Funding, Inc., and the other
loan documents related thereto, pursuant to the terms thereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Interest Period” means for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Company pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Company pursuant to the
provisions below. The duration of each such Interest Period for Eurocurrency
Rate Advances shall be one, two, three or six months; provided, however, that:

(a) the Company may not select any Interest Period that ends after the Maturity
Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) [reserved];

 

13



--------------------------------------------------------------------------------

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period for Eurocurrency Rate Advances
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“IRS” means the United States Internal Revenue Service.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a Bail-In Action, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” has the meaning set forth in the introductory paragraph to this
Agreement.

“Leverage Ratio” means the ratio of Net Debt as of the end of any Relevant
Period to Consolidated EBITDA of the Company and its Subsidiaries, on a
consolidated basis in respect of such Relevant Period.

“LIBOR Screen Rate” means the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, on or
the approximate page of such other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” shall mean this Agreement any Subsidiary Guaranty and any Note.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole; provided that the impacts of the COVID-19
pandemic on the business, condition (financial or otherwise) or results of
operations of the Company and its Subsidiaries that were disclosed in the
Disclosure Documents or in any S-4 filing in connection with the Neptune
Transactions filed, or otherwise provided to the Lenders, prior to the Effective
Date will be disregarded.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on: (a) the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole; (b) the rights and remedies of the Agent or
any Lender under the Loan Documents; or (c) the ability of the Company to
perform its payment obligations under the Loan Documents.

“Maturity Date” means the date that is the second anniversary of the Closing
Date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA, and that
(a) is maintained for employees of the Company or any ERISA Affiliate and at
least one Person other than the Company and the ERISA Affiliates or (b) was so
maintained and in respect of which the Company or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Neptune” means Nutrition & Biosciences, Inc., a Delaware corporation and any
successor by merger thereto pursuant to the Neptune Transactions.

“Neptune Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of December 15, 2019 (together with the exhibits and schedules
thereto), among DuPont de Nemours, Inc., Nutrition & Biosciences, Inc., the
Company and Neptune Merger Sub I Inc., a wholly owned subsidiary of the Company,
as amended and in effect from time to time.

“Neptune Closing Date” means the date on which the spin-off of Neptune from
DuPont de Nemours, Inc. and the acquisition of Neptune by the Company
contemplated in the Neptune Acquisition Agreement and the Neptune Separation
Agreement are consummated in accordance with the terms of the Neptune
Acquisition Agreement and the Neptune Separation Agreement, as applicable.

“Neptune Debt” means any Debt in an aggregate principal amount in excess of
$250,000,000 incurred by Neptune or any other Subsidiary of the Company for the
purposes of financing the Neptune Transactions.

“Neptune Separation Agreement” means that certain Separation and Distribution
Agreement, dated as of December 15, 2019 (together with the exhibits and
schedules thereto, and including the Separation Plan, as defined therein), by
and among DuPont de Nemours, Inc., Nutrition & Biosciences, Inc., and the
Company, as amended and in effect from time to time.

 

15



--------------------------------------------------------------------------------

“Neptune Transactions” means the transactions contemplated by the Neptune
Acquisition Agreement and the Neptune Separation Agreement and the other
transactions related to the foregoing.

“Net Debt” means Debt for Borrowed Money less Cash and Cash Equivalents.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Company payable to any Lender, delivered
pursuant to a request made under Section 2.16 in substantially the form of
Exhibit A hereto, evidencing the aggregate indebtedness of the Company to such
Lender resulting from the Advances made by such Lender to the Company.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).

“Palate” means Frutarom Industries Ltd., a company organized under the laws of
the State of Israel.

“Palate Acquired Business” means Palate and its Subsidiaries.

“Palate Acquisition” means the acquisition by the Company, directly or
indirectly, of all the issued and outstanding equity interests in Palate
pursuant to the Palate Acquisition Agreement.

“Palate Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of May 7, 2018 (together with the exhibits and schedules thereto),
among the Company, Icon Newco Ltd. and Palate.

 

16



--------------------------------------------------------------------------------

“Palate Closing Date” means October 4, 2018.

“Palate Transactions” means the Palate Acquisition, the other transactions
contemplated by the Palate Acquisition Agreement and the other transactions
related to the foregoing.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for Taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person; (c) pledges or deposits to secure obligations under
workers’ compensation, unemployment insurance and other social security laws or
similar legislation or to secure public or statutory obligations or to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature in
the ordinary course of business; (d) easements, rights of way and other
encumbrances on title to real property that do not render title to the real
property encumbered thereby unmarketable or materially adversely affect the use
of such real property for its present purposes; (e) any netting or set-off
arrangement entered into by the Company or any of its Subsidiaries in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances of the Company and its Subsidiaries; (f) any Lien arising solely
by virtue of the maintenance of a bank account by the Company or any of its
Subsidiaries in the ordinary course of business pursuant to the general terms
and conditions of the bank with which such account is held; and (g) any Lien
arising by operation of law and in the ordinary course of trading.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any political subdivision or agency thereof or other entity.

 

17



--------------------------------------------------------------------------------

“Plan” means a Single Employer Plan or a Multiple Employer Plan, which is
maintained for employees of the Company or any ERISA Affiliate.

“Principal Credit Agreement” shall mean the Revolving Credit Agreement;
provided, that, if, as of any date, the Revolving Credit Agreement shall not be
the credit facility of the Company with the largest aggregate amount of
revolving commitments and revolving loans outstanding (or, if no revolving
commitments or revolving loans are outstanding, the largest aggregate amount of
commitments and loans outstanding), the “Principal Credit Agreement” shall be
the credit facility of the Company with the largest aggregate amount of
revolving commitments and revolving loans outstanding as of such date (or, if no
revolving commitments or revolving loans are outstanding, the largest aggregate
amount of commitments and loans outstanding).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the most
recent such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin will be set in accordance with Level 7 under the definition of
“Applicable Margin”; (c) if the ratings established by S&P and Moody’s shall
fall within different levels, the Applicable Margin shall be based upon the
higher rating unless the such ratings differ by two or more levels, in which
case the applicable level will be deemed to be one level below the higher of
such levels; (d) if any rating established by S&P or Moody’s shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change; and (e) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Public Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

“Qualifying Acquisition” has the meaning specified in Section 5.03.

“Ratable Share” means, with respect to any Lender at any time, the percentage of
the total Commitments held by such Lender.

“Reacquisition Sale and Leaseback Transaction” has the meaning specified in
Section 5.02(b)(v).

“RCF Covenant Modification” has the meaning specified in Section 5.04.

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

“Register” has the meaning specified in Section 9.07(c).

“Regulation U” has the meaning specified in Section 4.01(g).

 

18



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Relevant Period” means, as of any date, the four fiscal quarter period of the
Company most recently ended on or as of such date.

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having in excess of 50% of
the Commitments; provided that if any Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Required Lenders at
such time the Commitments of such Lender at such time.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
November 9, 2011, among the Company and certain of its Subsidiaries party
thereto, the lenders party thereto from time to time, and Citibank, N.A., as
administrative agent (as amended and restated on December 2, 2016, as further
amended on May 21, 2018, as further amended and restated on June 6, 2018, as
further amended on July 13, 2018, as further amended on January 17, 2020 and as
further amended, supplemented, modified or replaced from time to time).

“S&P” means S&P Global Ratings or any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory with
which dealings are broadly restricted or prohibited by Sanctions (currently
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, or by the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any other Person with whom dealings are
restricted or prohibited by Sanctions (including by reason of ownership or
control).

 

19



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions enforced by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, the United Nations
Security Council, the European Union, any EU member state or Her Majesty’s
Treasury of the United Kingdom, including embargoes, export restrictions, the
ability to make or receive international payments, the freezing or blocking of
assets of targeted Persons, the ability to engage in transactions with specified
persons or countries, or the ability to take an ownership interest in assets of
specified Persons or located in a specified country, including any laws or
regulations threatening to impose economic sanctions on any person for engaging
in proscribed behavior.

“Significant Subsidiary” means any Subsidiary of the Company that would be a
“significant subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Securities and Exchange Commission.

“Single Employer Plan” means any Plan that is subject to Title IV of ERISA, but
that is not a Multiemployer Plan or a Multiple Employer Plan.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means (i) the fair value of the assets of the Company and its
Subsidiaries, on a consolidated basis, at a fair valuation on a going concern
basis, exceeds, on a consolidated basis, their Debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of the Company and its Subsidiaries, on a consolidated and going
concern basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their Debts and other
liabilities, subordinated, contingent or otherwise, as such Debts and other
liabilities become absolute and matured in the ordinary course of business,
(iii) the Company and its Subsidiaries, on a consolidated basis, are able to pay
their Debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business, and
(iv) the Company and its Subsidiaries are not engaged in businesses, and are not
about to engage in businesses for which they have unreasonably small capital.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing as of the applicable date of determination, would
reasonably be expected to become an actual and matured liability.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantor” means any Subsidiary of the Company that has become party
to a Subsidiary Guaranty from time to time.

 

20



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means a guaranty of the Company’s obligations hereunder by
one or more Subsidiaries of the Company in favor of the Agent and the Lenders,
in form and substance reasonably satisfactory to the Agent and the Company.

“Successor Benchmark Rate” has the meaning specified in Section 2.08(g).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
aggregate principal amount at such time of its outstanding Advances and
Commitments.

“Transactions” means the transactions contemplated by this Agreement and the
payment of fees and expenses related to the foregoing.

“Type” refers to the character of an Advance as a Base Rate Advance or a
Eurocurrency Rate Advance.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means the Company and CCB, as Agent.

 

21



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States of America consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e) (“GAAP”).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Company
or any Subsidiary thereof at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of December 2, 2016 and any similar lease entered into after
December 2, 2016 by such Person shall be accounted for as obligations relating
to an operating lease and not as a capital lease.

Section 1.04. Pro Forma Calculations. For the purpose of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have made a material acquisition or material disposition (with
materiality calculated in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933, as amended) (including for the avoidance of doubt, the
Palate Acquisition and the Neptune Transactions), Consolidated EBITDA shall be
calculated giving pro forma effect (in accordance with Article 11 of Regulation
S-X under the Securities Act of 1933, as amended) thereto as if such material
acquisition or material disposition occurred on the first day of such period.

Section 1.05. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

22



--------------------------------------------------------------------------------

Section 1.06. Benchmark Replacement. The Agent does not warrant nor accept any
responsibility nor shall the Agent have any liability with respect to (i) any
Benchmark Replacement Conforming Changes, (ii) the administration, submission or
any matter relating to the rates in the definition of Eurocurrency Rate or with
respect to any rate that is an alternative, comparable or successor rate thereto
or (iii) the effect of any of the foregoing.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. The Advances. Subject to Section 2.05, and subject to and upon the
other terms and conditions set forth in this Agreement, each Lender severally
agrees to make an Advance during the Availability Period to the Company in
Dollars in a single drawing on the Closing Date in a principal amount not
exceeding such Lender’s Commitment. Advances made under this Section 2.01 and
paid or prepaid may not be reborrowed. The Commitment of each Lender shall
automatically expire on the Closing Date, after giving effect to the Advances
made pursuant to this Section 2.01 on such date (but, with respect to each
Lender, only to the extent that such Lender fulfills its obligation, if any, to
make such Advances on such date).

Section 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Eurocurrency
Rate Advance, or (y) noon (New York City time) on the Business Day prior to the
date of the proposed Borrowing in the case of a Base Rate Advance, by the
Company to the Agent, which shall give to each Lender prompt notice thereof.
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in writing,
via email or telecopier, in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
the initial Interest Period for each such Advance. Each Lender shall, before
1:00 P.M. (New York City time) on the date of such Borrowing, make available for
the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitment of such Lender. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 3.02, the Agent will make such funds available to the
Company at the Agent’s address referred to in Section 9.02 or at the applicable
Payment Office, as the case may be.

(b) [Reserved]

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Company may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $10,000,000 or is not in an
integral multiple of $1,000,000 in excess thereof, or if the obligation of the
Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than three separate Borrowings.

 

23



--------------------------------------------------------------------------------

(d) Each Notice of Borrowing shall be irrevocable and binding on the Company;
provided however, that any Notice of Borrowing may be conditioned on the
occurrence of any event, in which case such notice may be revoked by the Company
(by notice delivered to the Agent on or prior to the date of the proposed
Borrowing) if such condition is not satisfied (it being understood that any
revocation of a Notice of Borrowing shall be subject to the provisions in the
succeeding sentence). In the case of a Borrowing that the related Notice of
Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Company shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Section 3.02, including, without limitation, any loss
(excluding any loss of profits), cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing when
such Advance, as a result of such failure, is not made on such date.

(e) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with this Section 2.02, and the Agent may, in reliance
upon such assumption, make available to the Company on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Agent, such Lender and the Company severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Company until the date such amount is repaid to the Agent, at
(i) in the case of the Company, the higher of the interest rate applicable at
the time to the Advances comprising such Borrowing and the cost of funds
incurred by the Agent in respect of such amount and (ii) in the case of such
Lender, the higher of the Federal Funds Rate and the cost of funds incurred by
the Agent in respect of such amount, plus any administrative, processing or
similar fees customarily charged by the Agent in connection with the foregoing.
If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement.

(f) [Reserved]

(g) The failure of any Lender to make the Advances to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

Section 2.03. [Reserved].

Section 2.04. Fees. (a) Commitment Fees. The Company agrees to pay or cause to
be paid to the Agent for the ratable account of each Lender a commitment fee
equal to 0.150% per annum times the actual daily undrawn Commitments (as such
amounts shall be adjusted to give effect to any reductions of the Commitments
pursuant to Section 2.05), which fees will accrue during the

 

24



--------------------------------------------------------------------------------

period commencing on the Effective Date and ending on and including the earlier
of (x) the Closing Date and (y) the date of termination of the Commitments,
payable in arrears on the earlier of the Closing Date and the date of
termination of the Commitments; provided that no Defaulting Lender shall be
entitled to receive any commitment fee for any period during which that Lender
is a Defaulting Lender (and the Company shall not be required to pay such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) Fee Letter. The Company shall pay such other fees as set forth in the Fee
Letter in accordance with the terms thereof.

Section 2.05. Termination or Reduction of the Commitments. (a) The Company shall
have the right, upon at least one Business Day’s notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
Commitments of the Lenders under this Agreement; provided that each partial
reduction (x) shall be in the minimum aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) shall be made ratably
among the Lenders in accordance with their Commitments; provided further, that
any notice of termination or reduction by the Company may be conditioned on the
occurrence of any event, in which case such notice may be revoked by the Company
(by notice delivered to the Agent on or prior to the date of the proposed
termination or reduction) if such condition is not satisfied.

(b) The Company shall have the right, at any time, upon at least three Business
Days’ notice to a Defaulting Lender (with a copy to the Agent), to terminate in
whole such Defaulting Lender’s Commitment under this Section 2.05(b), provided
the Company will pay all principal of, and interest accrued to the date of such
payment on, Advances owing to such Defaulting Lender and pay any accrued
commitment fee payable to such Defaulting Lender pursuant to Section 2.04(a) and
all other amounts payable to such Defaulting Lender hereunder (including but not
limited to any increased costs, additional interest or other amounts owing under
Section 2.11, any indemnification for taxes under Section 2.14, and any
compensation payments due as provided in Section 9.04(c); and upon such
payments, the obligations of such Defaulting Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that (i) such
Defaulting Lender’s rights under Sections 2.11, 2.14 and 9.04 and its
obligations under Section 9.04 shall survive such release and discharge as to
matters occurring prior to such date and (ii) no claim that the Company may have
against such Defaulting Lender arising out of such Defaulting Lender’s default
hereunder shall be released or impaired in any way, and the aggregate amount of
the Commitments of the Lenders once reduced pursuant this Section 2.05(b) may
not be reinstated; provided, further, however, that if pursuant to this
Section 2.05(b), the Company shall pay to a Defaulting Lender any principal of,
or interest accrued on, the Advances owing to such Defaulting Lender, then the
Company shall pay or cause to be paid a ratable payment of principal and
interest to all Lenders who are not Defaulting Lenders.

(c) The aggregate Commitments hereunder shall terminate and be permanently
reduced to zero at 5:00 p.m. (New York City time) on the Commitment Termination
Date, or if earlier, on the date specified in a written notice to the Agent from
the Company of its election to terminate the Commitments hereunder in full
pursuant to Section 2.05(a) above.

 

25



--------------------------------------------------------------------------------

Section 2.06. Repayment of Advances. The Company shall repay on the Maturity
Date to the Agent for the ratable account of the Lenders the aggregate principal
amount of all unpaid Advances made to the Company outstanding on such date.

Section 2.07. Interest on Advances. (a) Scheduled Interest. The Company shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurocurrency Rate Advance shall be Converted or such Eurocurrency Rate
Advance shall be paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Company to pay interest (“Default Interest”)
on (i) the unpaid principal amount of each overdue Advance owing to each Lender,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above; provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

Section 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Agent determines, or
the Required Lenders notify the Agent, that the Eurocurrency Rate for any
Interest Period for such Advances (1) will not adequately reflect the cost to
the Lenders of making, funding or maintaining their Eurocurrency Rate Advances
for such Interest Period, (2) Dollar deposits are not being offered to banks in
the London interbank market for the applicable amount and Interest

 

26



--------------------------------------------------------------------------------

Period of any applicable Eurocurrency Rate Advance or (3) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Advance,
the Agent shall forthwith so notify the Company and the Lenders, whereupon
(i) the Company will, on the last day of the then existing Interest Period
therefor, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist, in each case, subject to Section 9.04(c).

(c) If the Company shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Company and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) [Reserved].

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefore, be Converted into Base Rate Advances
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.

(f) If the LIBOR Screen Rate is unavailable, subject to Section 2.22 below,

(i) the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) Convert into a Base Rate Advance, and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

Section 2.09. Optional Conversion of Advances. The Company may on any Business
Day, upon notice given to the Agent not later than 1:00 P.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that (1) any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, (2) any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than $10,000,000 or in
an integral multiple of $1,000,000 in excess thereof, (3) no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.02(c) and (4) each Conversion of Advances comprising part of the same
Borrowing shall be made ratably among the Lenders with Advances comprising such
Borrowing. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Company giving such
notice.

 

27



--------------------------------------------------------------------------------

Section 2.10. Prepayments of Advances. The Company may, upon notice not later
than 11:00 A.M. (New York City time) one Business Day prior to the date of such
prepayment, to the Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Company shall, prepay
the outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than $10,000,000 or a multiple of $1,000,000 in excess
thereof, and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, the Company shall be obligated to reimburse the Lenders in respect of
any such Borrowing pursuant to Section 9.04(c) for any such prepayment other
than on the last day of the Interest Period for such Advance. Optional
prepayments shall be applied to the Advances of the Lenders ratably. Any notice
of prepayment by the Company may be conditioned on the occurrence of any event,
in which case such notice may be revoked by the Company (by notice delivered to
the Agent on or prior to the date of the proposed prepayment) if such condition
is not satisfied. The Company shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such notice of prepayment the applicable conditions
set forth therein, including, without limitation, any loss (excluding any loss
of profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender in anticipation
of such prepayment, as a result of such failure, is not made on such date.

Section 2.11. Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Company will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

 

28



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Company will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or other Recipient
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, and demonstrating in reasonable detail the
calculations used, as specified in paragraph (a) or (b) of this Section and
delivered to the Company, shall be conclusive absent manifest error. In
preparation of any certificate by a Lender or other Recipient under this
subsection (c), such Person shall not be required to disclose any information
that such Person reasonably deems to be confidential or proprietary. The Company
shall pay such Lender or Recipient, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or other Recipient’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or other
Recipient’s intention to claim compensation therefor (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Notwithstanding any other provision of this Section 2.11, no Lender shall
demand compensation for any increased cost or reduction pursuant to this
Section 2.11 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements with similarly situated
borrowers.

Section 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency

 

29



--------------------------------------------------------------------------------

Rate Advances, (a) each Eurocurrency Rate Advance will automatically, upon such
demand, be Converted into a Base Rate Advance and (b) the obligation of the
Lenders to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; provided, however, that before making any such demand, each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurocurrency Lending Office if
the making of such a designation would allow such Lender or its Eurocurrency
Lending Office to continue to perform its obligations to make Eurocurrency Rate
Advances or to continue to fund or maintain Eurocurrency Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

Section 2.13. Payments and Computations. (a) The Company shall make each payment
hereunder, irrespective of any right of counterclaim or set-off, not later than
11:00 A.M. (New York City time) on the day when due to the Agent at the
applicable Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or fees ratably (other than amounts payable pursuant to Section 2.11,
2.14 or 9.04(c)) to the applicable Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 9.07(c), from and after
the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) All computations of interest based on clause (a) of the definition of Base
Rate shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all other computations of interest and of fees shall be
made by the Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from the Company prior to the
date on which any payment is due to the Lenders hereunder that the Company will
not make such payment in full, the Agent may assume that the Company has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to

 

30



--------------------------------------------------------------------------------

the extent the Company shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the higher of the Federal Funds Rate and the cost of
funds incurred by the Agent in respect of such amount, plus any administrative,
processing or similar fees customarily charge by the Agent in connection with
the foregoing.

Section 2.14. Taxes. (a) [Reserved].

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation the Company under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Company shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Company. The Company shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Company has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Company to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.07(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

 

31



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 2.14, the
Company shall deliver to the Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or the Agent as will enable the Company
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(g)(ii)(A) and (ii)(B) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

32



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, as determined
under U.S. federal income tax principles, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

33



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

Section 2.15. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that

(a) so long as the Advances shall not have become due and payable pursuant to
Section 6.01, any excess payment received by any Lender shall be shared on a pro
rata basis only with other Lenders;

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

34



--------------------------------------------------------------------------------

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Company in the amount of
such participation

Section 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Advances. The Company
agrees that upon notice by any Lender to the Company (with a copy of such notice
to the Agent) to the effect that a Note is required or appropriate in order for
such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender, the Company
shall promptly execute and deliver to such Lender a Note payable to such Lender
in a principal amount up to the Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Company to each Lender hereunder and (iv) the
amount of any sum received by the Agent from the Company hereunder and each
Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Company to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Company under this
Agreement.

Section 2.17. Use of Proceeds. The proceeds of the Advances shall be used solely
to finance, in part, the redemption, purchase or defeasance of the 2020 Notes,
and the payment of fees and expenses in connection therewith.

Section 2.18. [Reserved]

Section 2.19. [Reserved]

 

35



--------------------------------------------------------------------------------

Section 2.20. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, any amount paid by the Company or otherwise
received by the Agent for the account of a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be retained by the Agent in a segregated non-interest bearing
account until the payment in full of all obligations of the Company hereunder,
and will be applied by the Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority: first
to the payment of any amounts owing by such Defaulting Lender to the Agent under
this Agreement, second to the payment of post-default interest and then current
interest due and payable to the Non-Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them, third
to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder in respect of this Agreement, ratably among them in accordance with
the amounts of such fees then due and payable to them, fourth to pay principal
then due and payable to the Non-Defaulting Lenders hereunder in respect of this
Agreement ratably in accordance with the amounts thereof then due and payable to
them, fifth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and sixth after the payment in full in cash of all
obligations of the Company hereunder, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section 2.20, performance by the
Company of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to any other rights
and remedies which the Company, the Agent or any Lender may have against such
Defaulting Lender.

(c) If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances under this
Agreement and funded and held on a pro rata basis by the Lenders in accordance
with their Ratable Shares, whereupon such Lender will cease to be a Defaulting
Lender, provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

 

36



--------------------------------------------------------------------------------

Section 2.21. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Company to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.21(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.07), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Company or the assignee assuming such obligations shall have paid to the
Agent the assignment fee (if any) specified in Section 9.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

37



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Section 2.22. Benchmark Replacement.

(a) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Agent and the Company may amend this Agreement to
replace the LIBOR Screen Rate with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 P.M.
(New York City time) on the fifth (5th) Business Day after the Agent has posted
such proposed amendment to all Lenders and the Company so long as the Agent has
not received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders of each Class. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders of each Class have delivered to the
Agent written notice that such Required Lenders accept such amendment. No
replacement of the LIBOR Screen Rate with a Benchmark Replacement pursuant to
this Section 2.22 will occur prior to the applicable Benchmark Transition Start
Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent, with the written consent
of the Company (such consent not to be unreasonably withheld or delayed), will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Company and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Required Lenders, in each case with the consent
of the Company (such consent not to be unreasonably withheld or delayed),
pursuant to Section 2.22, including any determination with respect to a tenor,
rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to Section 2.22.

(d) Benchmark Unavailability Period. Upon the Company’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Company may revoke any
request for a Eurodollar Rate Borrowing of, Conversion to or continuation of
Eurodollar Rate Advances to be made, Converted or continued during any Benchmark
Unavailability Period and, failing that, the Company will be deemed to have
converted any such request into a request for a Borrowing of or Conversion to
Base Rate Advances. During any Benchmark Unavailability Period, the component of
this Base Rate based upon One Month LIBOR will not be used in any determination
of Base Rate.

 

38



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01. Conditions to Effective Date. The Agreement and the Commitments
shall become effective on and as of the first date (the “Effective Date”) on
which all of the following conditions precedent have been satisfied:

(a) The Agent shall have received from each party hereto a counterpart of this
Agreement signed on behalf of such party.

(b) The Company shall have paid all accrued fees due and payable under the Fee
Letter and all reasonable and documented out-of-pocket expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent)
required to be paid pursuant to this Agreement, in the case of expenses to the
extent invoiced at least three Business Days prior to the Effective Date.

(c) Each of the Lenders shall have received, at least three Business Days in
advance of the Effective Date, all documentation and other information with
respect to the Company, as has been reasonably requested in writing at least
five (5) Business Days prior to the Effective Date, required by Governmental
Authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including as required by the Patriot Act and including a
Beneficial Ownership Certification if it qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation.

(d) On the Effective Date, the following statements will be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date in all material respects (unless qualified by
materiality, in which case are correct in all respects), and

(ii) No event has occurred and is continuing that constitutes a Default.

(e) The Agent shall have received on or before the Effective Date, Notes to the
extent requested by any Lender pursuant to Section 2.16 at least three Business
Days in advance of the Effective Date.

(f) The Agent shall have received such documents and certificates as the Agent
or its counsel may reasonably request relating to the organization, existence
and good standing (or equivalent) of the Company hereto on the Effective Date,
and authorization by the Board of Directors or other similar governing body of
the Company of this Agreement and the other Loan Documents and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the other Loan Documents, as applicable.

 

39



--------------------------------------------------------------------------------

(g) The Agent shall have received a certificate of the Secretary or an Assistant
Secretary or comparable officer of the Company certifying the names and true
signatures of the officers of the Company authorized to sign this Agreement and
the other Loan Documents.

(h) The Agent shall have received a favorable opinion of Cleary Gottlieb Steen &
Hamilton LLP, counsel for the Company, in a form reasonably satisfactory to the
Agent and as to such other matters as any Lender through the Agent may
reasonably request.

Section 3.02. Conditions to Borrowing on the Closing Date. The obligation of
each Lender to make an Advance on the Closing Date is subject solely to the
satisfaction of the following conditions:

(a) The Effective Date shall have occurred.

(b) The Company shall have paid all accrued fees due and payable under the Fee
Letter and all reasonable and documented out-of-pocket expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent)
required to be paid pursuant to this Agreement, in the case of expenses to the
extent invoiced at least three Business Days prior to the Closing Date.

(c) The Agent shall have received a Notice of Borrowing, which shall be
substantially in the form of Exhibit B.

(d) The representations and warranties contained in Section 4.01 (except the
representations and warranties set forth in subsections (e) and (f) thereof)
shall be correct in all material respects (unless qualified by materiality, in
which case shall be correct in all respects) on and as of the Closing Date
(except for those representations and warranties that specifically relate to a
prior date, which shall have been correct on such prior date), before and after
giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date.

(e) No event shall have occurred and be continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

(f) The Agent shall have received a certificate dated the Closing Date signed by
a responsible officer of the Company (i) confirming the satisfaction of the
conditions precedent in paragraphs (d) and (e) of this Section 3.02 and
(ii) certifying that there has been no change to the matters contained in the
certificates, resolutions or other equivalent documents since the date of their
delivery pursuant to Section 3.01(f) and (g) or otherwise attaching applicable
updates thereto.

Section 3.03. Determinations Under Section 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Section 3.01 or 3.02, as
applicable, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to

 

40



--------------------------------------------------------------------------------

the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Company, by notice to the Lenders, designates as the
proposed Effective Date or the Closing Date, as the case may be, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date and the Closing Date and such notice shall be conclusive
and binding.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Company. On the Effective
Date (other than with respect to Section 4.01(n)) and the Closing Date, the
Company represents and warrants as follows:

(a) Status. The Company is duly organized or duly incorporated (as the case may
be), validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization.

(b) Power and Authority. The execution, delivery and performance by the Company
of the Loan Documents, and the consummation of the transactions contemplated
thereby, are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, and do not conflict with (i) the Company’s
charter, by-laws or other constitutive documents or (ii) any law or (iii) any
material contractual restriction, or to the knowledge of the Company, any other
contractual restriction, binding on or affecting the Company.

(c) Validity and Admissibility in Evidence. All Authorizations required (i) for
the due execution, delivery and performance by the Company of the Loan Documents
or (ii) to make the Loan Documents to which it is a party admissible in evidence
in its jurisdiction of incorporation have been obtained or effected and are in
full force and effect.

(d) Binding Obligations. Each Loan Document once delivered will have been duly
executed and delivered by the Company and each Loan Document once delivered will
be the legal, valid and binding obligation of the Company enforceable against it
in accordance with its terms except to the extent that such enforceability may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally from time to time in
effect and may be subject to the discretion of courts with respect to the
granting of equitable remedies and to the power of courts to stay proceedings
for the execution of judgments.

(e) Financial Statements. The consolidated balance sheet of the Company and its
Subsidiaries as at December 31, 2019, and the related consolidated statements of
income and comprehensive income, of shareholders’ equity and of cash flows of
the Company and its Subsidiaries for the financial year then ended, accompanied
by an opinion of the Company’s auditors, copies of which have been furnished to
each Lender, fairly present in all material respects the Consolidated financial
condition of the Company and its Subsidiaries as at such date and the
Consolidated results of the operations of the Company and its Subsidiaries for
the period ended on such date, all in accordance with GAAP consistently applied.
Since December 31, 2019, there has been no Material Adverse Change.

 

41



--------------------------------------------------------------------------------

(f) No Proceedings Pending or Threatened. There is no pending or threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) except
as disclosed in the Disclosure Documents (excluding any risk factor disclosure
contained in a “risk factors” section (other than any factual information
contained therein) or in any “forward-looking statements” legend or other
similar disclosures included therein to the extent they are similarly predictive
or forward-looking in nature), could be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated thereby.

(g) Margin Stock Regulations. The Company is not engaged, principally or as one
of its important activities, in the business of extending and the Company will
not, principally or as one of its important activities, extend credit for the
purpose of purchasing or carrying margin stock (within the meaning of the United
States Regulation U issued by the Board of Governors of the United States
Federal Reserve System (“Regulation U”)), and no proceeds of any Advances will
be used directly or indirectly to purchase or carry any margin stock, or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, in violation of Regulation U.

(h) Investment Company. The Company is not required to be registered as an
“investment company” under the Investment Company Act of 1940.

(i) No Misleading Information.

(i) All written or formally presented information taken as a whole and other
than projections, estimates and other forward-looking materials and information
of a general economic or industry nature supplied by the Company or any of the
Company’s Subsidiaries to the Agent or any Lender is true, complete and accurate
in all material respects as at the date it was given and is not misleading in
any material respect (after giving effect to any supplements and updates
provided thereto).

(ii) The information included in any Beneficial Ownership Certification
delivered hereunder is accurate in all material respects.

(j) [Reserved].

(k) [Reserved].

(l) Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable anti-money laundering laws
and Sanctions, and the Company, its Subsidiaries and their respective directors,
officers and, to the knowledge of the Company, its and its Subsidiaries’
employees and agents, when acting on behalf of the Company, are in compliance

 

42



--------------------------------------------------------------------------------

with Anti-Corruption Laws and applicable anti-money laundering laws and
Sanctions in all material respects. None of (a) the Company, any Subsidiary or
any of their respective directors or officers or (b) to the knowledge of the
Company, any employee or agent of the Company or any Subsidiary that will act in
any capacity in connection with this Agreement established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will result in a violation of Anti-Corruption
Laws or applicable anti-money laundering laws or Sanctions.

(m) Events of Default. No Default or Event of Default has occurred and is
continuing.

(n) Solvency. On the Closing Date after giving effect to the Transactions, the
Company and its Subsidiaries, on a consolidated basis, are Solvent.

(o) Patriot Act. The Company is in compliance in all material respects with
applicable provisions of the Patriot Act.

ARTICLE 5

COVENANTS OF THE COMPANY

Section 5.01. Affirmative Covenants. From and after the Effective Date and for
so long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder:

(a) Authorization. The Company shall promptly (i) obtain, comply with and do all
that is necessary to maintain in full force and effect; and (ii) supply
certified copies to the Agent of, any Authorization required under any law or
regulation of its jurisdiction of incorporation to enable it to perform all of
its payment and other material obligations under any Loan Document to which it
is a party and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Loan Document.

(b) Compliance with Laws. The Company shall comply, and cause each of its
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws and Environmental Permits, except where (i) non-compliance
would not, in the aggregate, have a Material Adverse Effect or (ii) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable anti-money laundering laws and Sanctions.

(c) Taxes. The Company shall pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become overdue, (i) all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its assets and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its assets; provided, however, that neither the Company nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP.

 

43



--------------------------------------------------------------------------------

(d) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates;
provided, however, that each of the Company and its Subsidiaries may self-insure
to the same extent as other companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company or such
Subsidiary operates and to the extent consistent with prudent business practice.

(e) Preservation of Corporate Existence, Etc. The Company shall preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises, provided,
however, that each of the Company and its Subsidiaries may consummate any merger
or consolidation permitted under Section 5.02(b) (including for the avoidance of
doubt, each of the Palate Acquisition and the Neptune Transactions) and provided
further that neither the Company nor any of its Subsidiaries shall be required
to preserve any right or franchise if the preservation thereof is no longer
desirable in the conduct of the business of the Company or its Subsidiaries, and
that the loss thereof is not disadvantageous in any material respect to the
Company or its Subsidiaries or the Lenders.

(f) Keeping of Books. The Company shall keep, and cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each such Subsidiary in accordance with, and to the extent required
by, generally accepted accounting principles in effect from time to time.

(g) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
that are used or useful in the conduct of its business in good working order and
condition (ordinary wear and tear excepted), except where failure to do so would
not result in a Material Adverse Effect.

(h) Reporting Requirements. The Company shall furnish to the Agent (which shall
make available to the Lenders):

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, the consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and the related consolidated statements of income and comprehensive income and
of cash flows of the Company and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments and the absence of
footnotes) by a financial officer of the Company as having been prepared in
accordance with generally accepted accounting principles in effect at such date
and a certificate of a financial officer of the Company as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Company shall also provide,
if necessary for the determination of compliance with Section 5.03, a statement
of reconciliation conforming such financial statements to GAAP;

 

44



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual audit report for such year for
the Company and its Subsidiaries, containing the consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income and comprehensive income, of
shareholders’ equity and of cash flows of the Company and its Subsidiaries for
such fiscal year, in each case accompanied by an opinion by
PricewaterhouseCoopers LLP or other independent public accountants of comparable
size and of international reputation (which opinion shall be unqualified as to
going concern and scope of audit) and a certificate of a financial officer of
the Company as to compliance with the terms of this Agreement and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Company shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of an
officer of the Company setting forth details of such Default and the action that
the Company has taken or proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all material
reports that the Company sends to any of its securityholders, and copies of all
material reports and registration statements that the Company or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

(v) promptly after the commencement thereof, notice of all material actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and

(vi) such other information respecting the Company or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request.

Reports and financial statements required to be delivered by the Company
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(h) shall be
deemed to have been delivered on the date on which the Company posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.iff.com (or any successor website) or is made publicly available
on the Securities and Exchange Commission’s EDGAR database provided that the
Company notifies the Agent that such reports have been posted and that such web
site is accessible by the Agent and the Lenders; and provided further that paper
copies of the reports and financial statements referred to in Sections
5.01(h)(i), (ii) and (iv) shall be delivered by the Company to the Agent or any
Lender who requests it to deliver such paper copies until written notice to
cease delivering paper copies is given by the Agent or such Lender.

 

45



--------------------------------------------------------------------------------

(i) Visitation Rights. The Company shall, at any reasonable time and with
reasonable prior notice and from time to time, permit the Agent or any of the
Lenders or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Company and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Company and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants; provided however, rights of the Agent and the Lenders shall not
extend to any information covered by attorney-client or other legal privilege or
to the extent the exercise of such inspection rights would reasonably be
expected to result in violation or other breach of any third-party
confidentiality agreements). Unless an Event of Default has occurred and is
continuing, the Agent and the Lenders shall be limited to one visit in any year,
to be coordinated through the Agent.

(j) Subsidiary Guarantors. The Company shall immediately notify the Agent upon
the Company becoming a guarantor of any Neptune Debt, and concurrently
therewith, the Company shall cause Neptune and/or the applicable Subsidiary that
in each case incurred such Neptune Debt to (i) become a Subsidiary Guarantor by
executing and delivering to the Agent a counterpart of (or a supplement to) the
Subsidiary Guaranty and (ii) deliver to the Agent documents of the types
referred to in clauses (c), (f), (g) and (h) of Section 3.01, all in form and
substance reasonably satisfactory to the Agent. Each Subsidiary Guarantor shall
be automatically released from its obligations under any Subsidiary Guaranty
upon either (x) such Subsidiary Guarantor ceasing to be a Subsidiary of the
Company as a result of a transaction permitted hereunder or (y) the Company
ceasing to guarantee any Neptune Debt of such Subsidiary Guarantor. The Lenders
irrevocably authorize the Agent (1) to enter into any Subsidiary Guaranty and
(2) to, at the sole expense of the Company, execute and deliver any
documentation reasonably requested by the Company or any Subsidiary Guarantor to
evidence any release in accordance with the immediately preceding sentence.

Section 5.02. Negative Covenants. From and after the Effective Date and for so
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder:

(a) Liens, Etc. The Company shall not create or suffer to exist, or permit any
of its Subsidiaries to create or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, other
than:

(i) Permitted Liens;

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary in the ordinary course of business to
secure the purchase price of such real property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such real
property or equipment, or Liens existing on such real property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
real property) or extensions, renewals or replacements of any of the foregoing
for the same or a lesser amount, provided, however, that no such Lien shall
extend to or cover any assets of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any assets not theretofore subject to the Lien being
extended, renewed or replaced, provided further that the aggregate principal
amount of the indebtedness secured by the Lien referred to in this paragraph
(ii) shall not exceed $250,000,000 (or its equivalent in another currency or
currencies) at any time outstanding;

 

46



--------------------------------------------------------------------------------

(iii) Liens on assets of a Person (including the Palate Acquired Business and
the Persons acquired in connection with the Neptune Transactions) existing at
the time such Person is merged into or consolidated with the Company or any
Subsidiary of the Company or becomes a Subsidiary of the Company; provided that
such Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with the Company or such Subsidiary or acquired by
the Company or such Subsidiary;

(iv) other Liens securing Debt or other obligations in an aggregate principal
amount at any time outstanding not to exceed the greater of (x) $500,000,000 (or
its equivalent in another currency or currencies) and (y) 15% of Consolidated
Net Tangible Assets;

(v) the replacement, extension or renewal of any Lien permitted by paragraph
(iii) above, provided that such replacement, extension or renewal shall not
extend to or cover any assets not subject to the Lien being replaced, extended
or renewed and provided further that the grantor of the Lien as obligor of the
relevant Debt shall not change and the amount of the Debt secured thereby shall
not increase as a result of such replacement, extension or renewal;

(vi) any Liens or pledges for the benefit of the Company or any of its
Subsidiaries arising by reason of deposits to qualify the Company or any of its
Subsidiaries to maintain self-insurance;

(vii) any Lien with respect to judgments and attachments that do not result in
an Event of Default;

(viii) Liens or assignments of accounts receivable arising in the ordinary
course of business under supply chain financing arrangements; and

(ix) Liens existing on the date of this Agreement granted by the Company or any
of its Subsidiaries and securing Debt or other obligations outstanding on the
date of this Agreement, as set forth on Schedule 5.02(a).

(b) Mergers, Etc. The Company shall not merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to any person, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Company may merge or consolidate with or into any
other Subsidiary of the Company or an entity that will substantially
concurrently therewith become a Subsidiary of the Company (provided if such
merger or consolidation involves the Company, the Company shall be the surviving
entity or successor) or dispose of its assets to any other Subsidiary of the
Company;

 

47



--------------------------------------------------------------------------------

(ii) any Subsidiary of the Company may merge into or dispose of assets to the
Company;

(iii) the liquidation or reorganization of any Subsidiary of the Company is
permitted so long as any payments or assets distributed as a result of such
liquidation or reorganization are distributed to the Company or its
Subsidiaries;

(iv) the Company may merge with any other Person organized under the laws of the
United States (or any state thereof) so long as the surviving corporation has
expressly assumed the obligations of the Company hereunder and legal opinions in
form and content reasonably satisfactory to the Agent have been delivered to it,
provided that the Company shall provide not less than five Business Days’ notice
of any such merger, and if such merger obligates the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations (including the
Beneficial Ownership Regulation);

(v) the Company may dispose of an asset to a Person which is not the Company or
any of its Subsidiaries on terms that such asset is to be reacquired by the
Company or any of its Subsidiaries (a “Reacquisition Sale and Leaseback
Transaction”); provided that the principal obligations of Company or such
Subsidiary, when aggregated with the principal obligations of Company and its
Subsidiaries in respect of all other Reacquisition Sale and Leaseback
Transactions entered into after the date hereof, do not exceed $300,000,000 (or
its equivalent in another currency or currencies); and

provided, in each case, that no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom;
provided further that notwithstanding anything to the contrary in this
Section 5.02(b), (x) the Palate Acquisition and (y) the Neptune Transactions
shall be permitted.

(c) [Reserved]

(d) Change in Nature of Business. The Company shall not make, or permit any of
its Subsidiaries to make, any material change in the nature of the business of
the Company and its Subsidiaries, taken as a whole, as carried on at the date
hereof.

(e) Subsidiary Debt. The Company shall not permit any of its Subsidiaries to
create or suffer to exist, any Debt other than:

(i) Debt owed to the Company or to a wholly-owned Subsidiary of the Company;

 

48



--------------------------------------------------------------------------------

(ii) Debt (not falling within the other paragraphs of this Section 5.02(e))
aggregating for all of the Company’s Subsidiaries not more than $1,750,000,000
(or its equivalent in another currency or currencies) at any one time
outstanding;

(iii) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(iv) Debt owed pursuant to the Loan Documents;

(v) Debt which is effectively subordinated to the payment obligations of the
Company to the Lenders hereunder to the reasonable satisfaction of the Agent;

(vi) Debt under any Hedge Agreements entered into with any Lender or any
Affiliate of any Lender for the purpose of hedging risks associated with the
Company and its Subsidiaries’ operations (including, without limitation,
interest rate and foreign exchange and commodities price risks) in the ordinary
course of business consistent with past practice and not for speculative
purposes;

(vii) Debt arising as a result of a Subsidiary of the Company entering into a
Reacquisition Sale and Leaseback Transaction provided that the principal
obligations of such Subsidiary, when aggregated with the principal obligations
of the Company and all other Subsidiaries of the Company in respect of all other
Reacquisition Sale and Leaseback Transactions entered into after the date
hereof, do not exceed $300,000,000 (or its equivalent in another currency or
currencies;

(viii) Debt of Subsidiaries owed under the Revolving Credit Agreement in an
aggregate principal amount at any time outstanding not to exceed $2,000,000,000;

(ix) Guarantees by any Subsidiary of Debt otherwise permitted pursuant to this
Section 5.02(e);

(x) Debt of Subsidiaries of the Company that are Subsidiary Guarantors; and

(xi) Following the Icon Debt Assumption, guarantees by Neptune of Debt of the
Company in an aggregate principal amount not to exceed $250,000,000.

(f) Use of Proceeds. The Company will not request any Borrowing, and the Company
shall not use, and the Company shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing, or lend, contribute or otherwise make available such
proceeds to any Person (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, or (B) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, or otherwise, in
each case in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

49



--------------------------------------------------------------------------------

Section 5.03. Financial Covenant. So long as any Advance shall remain unpaid,
from and after the Effective Date:

(x) at any time prior to the Neptune Closing Date, the Company shall maintain a
Leverage Ratio as of the end of any Relevant Period of not more than 4.00 to
1.00, which limit shall step down to 3.50 to 1.00 as of the end of the ninth
full fiscal quarter after the Palate Closing Date; provided that commencing on
and after the later of (1) the termination of the Neptune Acquisition Agreement
in accordance with its terms and (2) the end of the eighth full fiscal quarter
after the Palate Closing Date, if the Company consummates an acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, for which it paid at least $500,000,000 in consideration (a
“Qualifying Acquisition”), the maximum Leverage Ratio shall step up to no
greater than 3.75 to 1.00, which shall be reduced to 3.50 to 1.00 as of the end
of the third full fiscal quarter after such Qualifying Acquisition; and

(y) on and after the Neptune Closing Date, the Company shall maintain a Leverage
Ratio as of the last day of any Relevant Period of not more than (i) 4.50 to
1.00 until and including the last day of the third full fiscal quarter after the
Neptune Closing Date, (ii) then 4.25 to 1.00 until and including the last day of
the sixth full fiscal quarter after the Neptune Closing Date and
(iii) thereafter 3.50 to 1.00; provided that, commencing after the last day of
the sixth full fiscal quarter after the Neptune Closing Date, if the Company
consummates a Qualifying Acquisition, the maximum Leverage Ratio shall step up
to no greater than 3.75 to 1.00 for the three full fiscal quarters after such
Qualifying Acquisition, which shall be reduced to 3.50 to 1.00 after the last
day of the third full fiscal quarter after such Qualifying Acquisition.

Section 5.04. Covenant Modifications. In the event that any of the affirmative
covenants, negative covenants or financial covenant contained in Section 5.01,
5.02 and/or 5.03 of the Revolving Credit Agreement (or any equivalent sections
in the applicable Principal Credit Agreement) are amended, modified or waived,
including pursuant to a refinancing or replacement thereof with another
Principal Credit Agreement (each, an “RCF Covenant Modification”), (a) such that
the terms thereof are less restrictive to the Company and its Subsidiaries than
the corresponding affirmative covenants, negative covenants or financial
covenant contained in Section 5.01, 5.02 and/or 5.03 of this Agreement (as
reasonably determined by the Company and the Agent), then the Lenders hereunder
shall promptly following the Borrower’s request enter into an amendment to this
Agreement (a “Covenant Amendment”) to reflect, a corresponding amendment,
modification or waiver to the applicable affirmative, negative and/or financial
covenants in Section 5.01, 5.02 and/or 5.03 hereof, so long as the following
requirements are satisfied: (i) the Aggregate Required Lenders shall have
consented to the RCF Covenant Modification, (ii) the Lenders hereunder shall
have received no less than three Business Days’ notice of such RCF Covenant
Modification and (iii) the Covenant Amendment shall incorporate such other
changes to this Agreement to ensure that the Lenders hereunder shall receive, on
substantially comparable terms, as reasonably determined by the Company and the
Agent, taking into account the differing natures and tenors of the facilities
contemplated herein and in the Revolving Credit Agreement (or the Principal
Credit Agreement, as applicable), the benefit of any amendment fee, any increase
in interest rate margin or floor and any covenant modification offered to the
lenders under the Revolving Credit Agreement (or the applicable Principal Credit

 

50



--------------------------------------------------------------------------------

Agreement) in connection with such RCF Covenant Modification or (b) such that
the terms thereof are more restrictive to the Company and its Subsidiaries than
the corresponding affirmative covenants, negative covenants or financial
covenant contained in Section 5.01, 5.02 and/or 5.03 of this Agreement (as
reasonably determined by the Company and the Agent), then the Borrower shall
(i) within four Business Days of the effectiveness of such RCF Covenant
Modification, notify the Agent and (ii) promptly following the Agent’s request,
enter into a Covenant Amendment to reflect a corresponding amendment,
modification or waiver to the applicable affirmative, negative and/or financial
covenants contained in Section 5.01, 5.02 and/or 5.03 hereof.

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Non-payment. The Company shall fail to pay any principal of any Advance when
the same becomes due and payable after the same becomes due and payable; or the
Company shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within three
Business Days after the same becomes due and payable; or

(b) Misrepresentation. Any representation or warranty made by the Company herein
or by the Company (or any of its officers) in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

(c) Other Obligations. (i) The Company shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(e), 5.01(h)(iii), 5.02 or
5.03, or (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Company by the
Agent or any Lender; or

(d) Cross Default. The Company or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $250,000,000 in the aggregate of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

 

51



--------------------------------------------------------------------------------

(e) Insolvency. The Company or any of its Significant Subsidiaries shall
(i) generally not pay its debts as such debts become due, (ii) admit in writing
its inability to pay its debts generally, (iii) make a general assignment for
the benefit of creditors; or (iv) any proceeding shall be instituted by or
against the Company or any of its Significant Subsidiaries seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Company or any of its Significant Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) Judgments. Judgments or court orders for the payment of money in excess of
$250,000,000 in the aggregate shall be rendered against the Company or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or court order or (ii) there shall
be any period of 30 consecutive days during which such judgment or court order
shall not have been satisfied, vacated or stayed by reason of a pending appeal
or otherwise; provided, however, that any such judgment or court order shall not
be an Event of Default under this subsection (f) if and for so long as (i) the
amount of such judgment or court order is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A-” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or court order; or

(g) Change of Control or Ownership. (i) Any Person or two or more Persons acting
in concert shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934), directly or indirectly, of Voting Stock of the Company (or other
securities convertible into such Voting Stock) representing 35% or more of the
combined voting power of all Voting Stock of the Company; or (ii) during any
period of up to 24 consecutive months, commencing on the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Company (together with any successors appointed, nominated or elected by such
directors in the ordinary course) shall cease for any reason to constitute a
majority of the board of directors of the Company; provided, that neither the
consummation of the Neptune Separation nor the consummation of the Neptune
Acquisition shall constitute an Event of Default under this clause (g); or

(h) ERISA. The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability in excess of $250,000,000 in the aggregate
as a result of one or more of the following (and in each case (i) through (iii),
only if such event or condition, together with all other such events or
condition, if any, would reasonably be expected to have a Material Adverse
Effect): (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or

 

52



--------------------------------------------------------------------------------

(i) Subsidiary Guaranty. At any time after the execution and delivery of a
Subsidiary Guaranty, except to the extent in accordance with the terms of this
Agreement or such Subsidiary Guaranty: (w) any material provision of any
Subsidiary Guaranty ceases to be in full force and effect, (x) the Company or
any of its Subsidiaries contests in writing the validity or enforceability of
any Subsidiary Guaranty, (y) any Subsidiary Guarantor denies in writing that it
has any or further liability or obligation under its Subsidiary Guaranty or
(z) any Subsidiary Guarantor revokes, terminates or rescinds in writing its
Subsidiary Guaranty;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Company, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Company, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the Company
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Company.

ARTICLE 7

[RESERVED]

ARTICLE 8

THE AGENT

Section 8.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints CCB to act on its behalf as the Agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and the Company shall not have rights as a third-party
beneficiary of any of such provisions (except as explicitly provided for in
Section 8.06). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the

 

53



--------------------------------------------------------------------------------

Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Lenders.

Section 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; provided, further, the Agent may seek clarification or
direction from the Required Lenders (or such other number or percentage of the
Lenders as the Agent shall reasonably determine) prior to the exercise of any
directed actions and may refrain from taking any such directed actions until
such clarification or direction that is satisfactory to the Agent is received;
and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and non-appealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by the Company or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the

 

54



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the Agent
or any of its Related Parties to carry out any “know your customer” or other
checks in relation to any person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

Section 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of this Agreement
as well as activities as Agent.

The Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence, bad faith or willful misconduct in the selection of such sub-agents.

Section 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
and subject, so long as no Event of Default is continuing, to the approval of
the Company (such approval not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall

 

55



--------------------------------------------------------------------------------

be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, in consultation with and subject, so long as no Event
of Default is continuing, to the approval of the Company (such approval not to
be unreasonable withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) except for any indemnity payments owed to the retiring or
removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent
(other than any rights to indemnity payments owed to the retiring or removed
Agent), and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

Section 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

56



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Company therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (a) all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the definition of “Required
Lenders” or the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, (iii)
[reserved], (iv) change Section 2.15 in a manner that would alter the pro rata
sharing of payments required thereby, (v) amend this Section 9.01 or
(vi) release all or substantially all of the Subsidiary Guarantors (other than
in accordance with the express terms of Section 5.01(j)); or (b) each Lender
directly affected thereby, do any of the following: (i) increase the Commitments
of the Lenders or extend the Commitment Termination Date or Maturity Date,
(ii) reduce the principal of, or rate of interest on, the Advances or any fees
or other amounts payable hereunder or (iii) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note.

Section 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
email or facsimile as follows:

(i) if to the Company, to it at 521 W. 57th Street, New York, New York, 10019,
Attention of Treasurer (Facsimile No. (212) 708-7130; Telephone No. (212)
708-7231; E-mail: John.Taylor@iff.com);

(ii) if to the Agent or to CCB, as Lender, to China Construction Bank
Corporation, New York Branch at 1095 Ave of Americas, 33rd Floor, New York, NY
10036, Attention: Yida Mai (Phone: (646) 781-2450; E-mail:
CCBNY.CBD.LocalDesk@ccbny.com, with a copy to: CCBNY.BackOffice@ccbny.com); and

(iii) if to a Lender (other than CCB), to it at its address (or facsimile number
or e-mail) as notified to the Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

57



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Company agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third- party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Company’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf the Company pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

 

58



--------------------------------------------------------------------------------

Section 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 9.04. Costs and Expenses. (a) Costs and Expenses. The Company shall pay
upon demand and presentation of a statement of account (i) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of one
New York counsel for the Agent and if reasonably necessary, a single local
counsel for the Agent in each relevant jurisdiction (which may be a single local
counsel acting in multiple jurisdictions)) in connection with the syndication of
the facility contemplated under this Agreement, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Agent and any Lender (including the reasonable and documented
fees, charges and disbursements of one counsel for the Agent and any Lender
taken as a whole and, if reasonably necessary, a single local counsel for the
Agent and any Lender taken as a whole in each relevant jurisdiction (which may
be a single local counsel acting in multiple jurisdictions) and, solely in the
case of an actual or perceived conflict of interest among the Agent and the
Lenders, one additional counsel in each relevant jurisdiction to each group of
affected indemnified parties similarly situated, taken as a whole) in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 9.04(a), or (B) in connection with the Advances made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances.

(b) Indemnification by the Company. The Company shall indemnify the Agent, and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee but excluding loss of anticipated profits, business
or anticipated savings), incurred by any Indemnitee or asserted against any
Indemnitee by any Person other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials at, on, under, in, to or from any property
currently or, to the extent of liability of or related to the Company or any of
its Subsidiaries with respect to such property, formerly owned, leased or
operated by the Company or any of its Subsidiaries, any Environmental Action
related in any way to the Company or any of its Subsidiaries or any other
liability of or related to the Company or any

 

59



--------------------------------------------------------------------------------

of its Subsidiaries related to Environmental Laws, Environmental Permits or
Hazardous Materials, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company, and regardless of whether any Indemnitee is a party thereto; provided
that any such indemnity as provided in this Section 9.04(b) shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties or (y) a material breach of the obligations under this
Agreement of such Indemnitee or (B) are related to any investigation,
litigation, or proceeding (each, a “Proceeding”) that does not arise from any
act or omission by the Company or its affiliates and that is brought by any
Indemnitee against any other Indemnitee (other than any claims against the Agent
in its capacity or in fulfilling its role as agent with respect to this
Agreement and other than any claims arising out of any act or omission on the
part of the Company or its affiliates); provided that the Agent to the extent
fulfilling its role as an agent under or in connection with this Agreement and
in its capacity as such, shall remain indemnified in respect of such Proceedings
to the extent that none of the exceptions set forth in any of clauses (x) or (y)
of clause (A) above applies to such Person at such time; provided further that
any legal expenses shall be limited to one counsel for all indemnified parties
taken as a whole and if reasonably necessary, a single local counsel for all
indemnified parties taken as a whole in each relevant jurisdiction (which may be
a single local counsel acting in multiple jurisdictions) and, solely in the case
of an actual or perceived conflict of interest among the Agent and the Lenders,
one additional counsel in each relevant jurisdiction to each group of affected
indemnified parties similarly situated taken as a whole). This Section 9.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(c) Breakage Indemnity. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made by the Company to or for the account of a
Lender other than on the last day of the Interest Period for such Advance as a
result of a payment or Conversion, acceleration of the maturity of the Advances
pursuant to Section 6.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to
Section 9.07 as a result of a demand by the Company pursuant to Section 2.21(b),
or if the Company fails to make any payment or prepayment of an Advance for
which a notice of prepayment has been given or that is otherwise required to be
made, the Company shall, upon written demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it reasonably incurs as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

(d) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Agent, or any Related Party of the Agent, each
Lender severally agrees to pay to the Agent, such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each

 

60



--------------------------------------------------------------------------------

Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent in its capacity as such, or against any Related Party
of the Agent acting for the Agent in its capacity as such; provided, further,
that no Lender shall be liable for any portion of such losses, claims, damages,
liabilities or related expenses to the extent they are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of the Agent. The
obligations of the Lenders under this paragraph (c) are several, and the failure
of any Lender to perform its obligations under this paragraph (c) shall not
affect any other Lender’s obligations under this paragraph nor shall any Lender
be responsible for the failure of any other Lender to perform its obligations
under this paragraph.

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages, including without limitation, any
loss of profits, business or anticipated savings (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, or the use of the
proceeds thereof; provided that nothing in this clause (e) shall relieve the
Company of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No party hereto shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(f) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(g) Survival. Each party’s obligations under Section 2.11, Section 2.14 and this
Section shall survive the termination of the Loan Documents and payment of the
obligations hereunder.

Section 9.05. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law and subject to exceptions of mandatory law in the country of incorporation
of the Company, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Company
against any and all of the obligations of the Company now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall

 

61



--------------------------------------------------------------------------------

exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the Company
and the Agent promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

Section 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company and the Agent, and when the Agent shall
have received executed counterparts hereof from each Lender, and thereafter
shall be binding upon and inure to the benefit of the Company, the Agent and
each Lender and their respective successors and assigns, except that the Company
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of all of the Lenders, except as otherwise
permitted by this Agreement, including without limitation, Section 5.02(b).

Section 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Prior to the Closing Date, no Lender may assign its
Commitment. At any time after the Closing Date, any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Advances at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Advances at the time owing to it or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph (b)
(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

62



--------------------------------------------------------------------------------

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $10,000,000, or an integral multiple of $1,000,000 in excess thereof,
unless each of the Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten Business Days after having
received written notice thereof; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of a natural Person).

 

63



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances and participations in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Company, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

64



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated by or for the primary benefit of a natural Person) or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Agent and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 9.04(c) and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(g) (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.21(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

65



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Agent and the
Company (an “SPC”) the option to provide all or any part of any Advance that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Advance; and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Advance, the Granting Lender
shall be obligated to make such Advance pursuant to the terms hereof. Each party
hereto hereby agrees that (A) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Company under this Agreement
(including their obligations under Section 2.14); (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable (which indemnity or similar payment obligation should be
retained by the Granting Lender); and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of an Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Advance were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (x) with notice to, but
without prior consent of the Company and the Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Advance to the Granting Lender and (y) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. No Company shall be
required to pay any amount under Sections 2.11, 2.12, 2.14, 9.04(a), (b) and
(c) that is greater than the amount which it would have been required to pay had
no grant been made by a Granting Lender to a SPC.

Section 9.08. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that, in such case and in the case of clauses
(b) and (c) above, the Agent or such Lender, as applicable, shall notify the
Company promptly thereof prior to disclosure of such Information, to the extent
practicable and it is not prohibited from doing so by any law or regulation or
by such subpoena or legal process and except with respect to any audit or
examination conducted by bank

 

66



--------------------------------------------------------------------------------

accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any Note or any action or
proceeding relating to this Agreement or any Note or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement ((it being understood that such
actual or prospective assignee or participant will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) any actual or prospective risk protection provider or party
(or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Company and its obligations, this Agreement or payments hereunder (it being
understood that such actual or prospective party will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential on terms not less favorable than the provisions hereof in
accordance with customary market standards for the dissemination of such
Information), (iii) any rating agency on a confidential basis (limited to the
information contained in this Agreement), (iv) the CUSIP Service Bureau or any
similar organization or (v) to market data collectors, similar service providers
to the lending industry (limited to generic information about this Agreement),
and service providers to the Agent in connection with the administration and
management of this Agreement, (g) with the written consent of the Company,
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company unless the Agent or such Lender, as applicable,
has actual knowledge that such source was required to keep such Information
confidential or (i) for purposes of establishing a “due diligence” defense.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries, provided
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential or should, because of its nature,
reasonably be understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.09. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and its Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Company or any Subsidiary, that at least one
of the following is and will be true:

 

67



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA and 29 C.F.R. 2510.3-101) of one or more Benefit Plans in connection
with the Advances or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and its Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any of its Subsidiaries, that none of the Agent or any
of its Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Advances, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

Section 9.10. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

68



--------------------------------------------------------------------------------

(b) Jurisdiction. Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Company or its properties in the courts of any jurisdiction in
connection with the exercise of any rights under any agreement related to
collateral provided hereunder that is governed by laws other than the law of the
State of New York or to enforce a judgment obtained from a court in New York.

(c) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.12. [Reserved]

Section 9.13. [Reserved]

Section 9.14. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

69



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

Section 9.15. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the Patriot Act and the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will allow such Lender or the Agent, as applicable, to identify
the Company in accordance with the Patriot Act and the Beneficial Ownership
Regulation. The Company shall provide such information and take such actions as
are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act and the
Beneficial Ownership Regulation.

Section 9.16. [Reserved]

Section 9.17. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
may have economic interests that conflict with those of the Company. The Company
agrees that in connection with all aspects of the transactions contemplated
hereby and any communications in connection therewith, the Company and its
Affiliates, on the one hand, and the Agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the Lenders or their respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

Section 9.18. [Reserved]

Section 9.19. Waiver of Jury Trial. Each of the Company, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

70



--------------------------------------------------------------------------------

Section 9.20. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(i) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the Laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the Laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(ii) As used in this Section 9.20, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

71



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature Pages Follow]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC. By:  

/s/ John Taylor

  Name: John Taylor   Title: Treasurer

CHINA CONSTRUCTION BANK CORPORATION, NEW YORK BRANCH, as Agent

By:  

/s/ Jun Bi

  Name: Jun Bi   Title: Deputy General Manager

CHINA CONSTRUCTION BANK CORPORATION, NEW YORK, as a Lender

By:  

/s/ Jun Bi

  Name: Jun Bi   Title: Deputy General Manager

 

[Signature Page to CCB Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender

   Allocation $  

China Construction Bank Corporation, New York Branch

     200,000,000     

 

 

 

Total

     200,000,000     

 

 

 

 

SI-1



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

None.

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

U.S. $                                                 Dated:_____________, 20__

FOR VALUE RECEIVED, the undersigned, INTERNATIONAL FLAVORS & FRAGRANCES INC., a
New York corporation (the “Borrower”), HEREBY PROMISES TO PAY
                                                              (the “Lender”) for
the account of its Applicable Lending Office on the Maturity Date (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Company pursuant to
the Term Loan Credit Agreement, dated as of May 15, 2020, among the Borrower,
China Construction Bank Corporation, New York Branch and the other Lenders party
thereto from time to time and China Construction Bank Corporation, New York
Branch, as Agent for the Lenders (as amended, restated, amended and restated,
supplemented or modified from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined) outstanding on the
Maturity Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance are payable in lawful
money of the United States of America to the Agent at the Agent’s Account, in
same day funds. Each Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower on the
Closing Date in an aggregate amount not to exceed the amount first above
mentioned, the indebtedness of the Company resulting from such Advance being
evidenced by this Promissory Note and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

[Signature Page Follows]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC.

By:  

                     

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Type of Advance

 

Amount of

Advance

  

Amount of
Principal Paid or
Prepaid

  

Unpaid Principal
Balance

  

Notation
Made By

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

China Construction Bank Corporation, New York Branch, as Agent for the Lenders
party to the Credit Agreement referred to below

1095 Avenue of Americas, 33rd Floor

New York, NY 10036

Attn: Yida Mas

[Date]

Ladies and Gentlemen:

The undersigned, International Flavors & Fragrances Inc., refers to the Term
Loan Credit Agreement, dated as of May 15, 2020 (as amended, restated, amended
and restated, supplemented or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, China Construction Bank Corporation, New York Branch and
the other Lenders party thereto from time to time and China Construction Bank
Corporation, New York Branch, as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is [            ].

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $[            ].

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is [one][two][three][six] month[s].]

[Signature Page Follows]

 

B-1



--------------------------------------------------------------------------------

Very truly yours, INTERNATIONAL FLAVORS & FRAGRANCES INC.

By:  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Term Loan Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the Credit Agreement, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

                                                                          

[Assignor [is] [is not] a Defaulting Lender]

2.    Assignee:   

                                                                          

[indicate [Lender][Affiliate][Approved Fund]

of [identify Lender]]

3.    Borrower/Company:    International Flavors & Fragrances Inc. 4.    Agent:
   China Construction Bank Corporation, New York Branch, as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Term Loan Credit
Agreement, dated as of May 15, 2020, among International Flavors & Fragrances
Inc., China Construction Bank Corporation, New York Branch and the other      

Lenders party thereto from time to time and China Construction Bank Corporation,
New York Branch, as Agent for

the Lenders

 

C-1



--------------------------------------------------------------------------------

6.    Assigned Interest[s]:   

 

Assignor

   Assignee      Aggregate Amount
of Advances for all
Lenders1      Amount of
Advances
Assigned2      Percentage
Assigned of
Advances3      CUSIP Number         $        $          %            $        $
         %            $        $          %     

7. Trade Date                                         

Effective Date: _____ ___, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

             

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

 

 

1 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

2 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

3 

Set forth, to at least 9 decimals, as a percentage of the Advances of all
Lenders thereunder.

 

C-2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

CHINA CONSTRUCTION BANK CORPORATION, NEW YORK BRANCH,

as Agent

By:  

                                  

  Name:   Title: [Consented to:]5 [INTERNATIONAL FLAVORS & FRAGRANCES INC.]

By:  

 

  Name:   Title:

 

 

 

4 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5 

To be added only if the consent of any Borrower is required by the terms of the
Credit Agreement.

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.07(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 9.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(h) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

C-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D – TAX FORMS

EXHIBIT D-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 15,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc., China
Construction Bank Corporation, New York Branch and the other lenders party
thereto from time to time and China Construction Bank Corporation, New York
Branch, as administrative agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Agent, and (2) the undersigned shall have at all times
furnished the Company and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

         

  Name:   Title:

Date: _____ ___, 20[            ]

 

D1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 15,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc., China
Construction Bank Corporation, New York Branch and the other lenders party
thereto from time to time and China Construction Bank Corporation, New York
Branch, as administrative agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

             

  Name:   Title:

Date: _____ ___, 20[            ]

 

D2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 15,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc., China
Construction Bank Corporation, New York Branch and the other lenders party
thereto from time to time and China Construction Bank Corporation, New York
Branch, as administrative agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

             

  Name:   Title:

Date: _____ ___, 20[            ]

 

D3-1



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 15,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc., China
Construction Bank Corporation, New York Branch and the other lenders party
thereto from time to time and China Construction Bank Corporation, New York
Branch, as administrative agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Agent, and (2) the undersigned shall have at all times
furnished the Company and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

         

  Name:   Title:

Date: _____ ___, 20[            ]

 

D4-1